DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 6/29/21 in reply to the OA of 4/5/21. 
3. Claim 8 has been cancelled without prejudice. Claims 1, 2, 5, 6, 9 and 10 have been amended. Claims 1-7 and 9-10 are now pending in this application. No new matter has been entered by these amendments.
Allowance and reasons for allowance
4. In the OA of 6/29/21, claim 1 was flagged under 35 USC 112 (f) since it had limitations such as “an imaging unit”, “a side scattering illumination unit”, “an absorption and forward scattering unit” and “a fluorescent illumination unit” had functional language without reciting sufficient structure.
Applicant has amended claim 1 and included the structural elements in the claim.  
5. Claim 1 is allowed. Claims 2-7 and 9, 10 are allowed by virtue of their dependence on claim 1.
6.  The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
A multi-mode imaging optical system comprising: 
an imaging unit configured to implement in-situ imaging of the to-be-tested sample, the imaging unit having an objective lens, a light shielding plate, a second filter, an electronic ocular, and an area-array camera, the stage and the light shielding plate each being placed on a focal plane of the objective lens, and the area-array camera is configured to implement focus imaging of the to-be-tested sample.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art

7. Prior art by Yamamoto et al. (US 2014039446) discloses a multi-mode imaging system comprising an absorption and forward scattering  illumination source, a side-scattering source and a fluorescence illumination source but fail to explicitly disclose an imaging unit with a light shielding plate, a second filter, and an electronic ocular.
In the instant application, the microparticles in the sample generate fluorescence, which passes through the objective lens and becomes approximately parallel beams. More than 90% of the fluorescence passes through the light shielding plate and the second filter, is converged to the area-array camera by the electronic ocular, and forms a forward fluorescence image of the sample. Although the scattered light emitted by the microparticles in the sample can pass through the light shielding plate, it cannot pass through the second filter. Therefore, the direct scattered light of the microparticles in the sample does not interfere with fluorescence imaging, improving the data quality.
, and an area-array camera to reduce interference cannot be arrived at except by hindsight reasoning.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884